Title: To James Madison from Albert Gallatin, 7 October 1811
From: Gallatin, Albert
To: Madison, James


(CIRCULAR.)
Sir,Treasury Department, October 7th, 1811.
It has been suggested that the provisions of the non-intercourse Act which forbid the importation of articles of British growth, produce or manufacture are violated by certain coasting vessels, in the following manner. Masters of vessels bound from a port of the United States, to another port of the United States enter on their manifest, certified by the Collector of the port of departure, a quantity of Plaister of Paris or other foreign articles not actually shipped at the time. They afterwards receive, either at Passamaquoddy, at some port of a foreign Colony adjacent to the United States, or at sea from another vessel, prohibited articles answering the description in the manifest, and then proceed to the port of destination, where the fraud is covered by the entry on the manifest.
Although the existing provisions of the Coasting Act may not in every respect, be sufficiently strict or precise to enable the Officers to prevent altogether those fraudulent attempts, they may with due vigilance and attention be generally detected. The Collectors of the ports of departure should, in all cases where foreign goods, particularly of British growth or manufacture, are entered in the manifest, require specific instead of vague entries, and as far as practicable ascertain whether the articles thus entered are actually on board. Thus such entries as “a quantity of Plaister” or “twenty bales merchandize” are altogether inadmissable. The entry should specify the number of tons of plaister, the precise quantity of any other specific article, the marks of the bales, the nature, quantity, and estimated value of merchandize contained in each. Except in the last case, that of merchandize in bales, or other packages, there is no difficulty in ascertaining whether the quantity entered is actually on board; and even in the case of dry goods, there should be no hesitation, when necessary, to send an Inspector on board and to examine, as in the case of dry goods transported with benefit of drawback, whether they are actually shipped. This should be done in every instance where the goods entered are of great value, where the supposed shipment is out of the ordinary course of business, or where the character of the vessel, master or shippers, or any other circumstance induces a suspicion that a fraud is intended.
Coasting vessels ought also on their arrival in any port to be watched with great vigilance, and the quantity and nature of the foreign articles on board be immediately ascertained and compared with that entered on the manifest. Greater precaution will be necessary with respect to vessels coming from, or arriving in Maine, Massachusetts or Georgia, and generally with such as have performed voyages which have admitted of their touching at a foreign port, or of meeting by appointment other vessels at sea. Those from Passamaquoddy (which includes Eastport) and all those laden in whole or in part with Plaister of Paris are at present particularly liable to suspicion; as it is ascertained that almost the whole of what had been legally imported into that District has long ago been exported coastwise, and that a considerable quantity of that article now in the United States, has been illegally imported in the manner above stated.
I must also call your attention to the importations of articles of British (principally colonial) produce, made in vessels coming from St. Bartholomew or from Spanish or other permitted ports, and accompanied with papers intended to prove that such articles are the produce of a Spanish, Swedish or other permitted port. Although there may be some articles the origin of which cannot by inspection be easily ascertained, yet I am informed that most of them may always be distinguished by grocers or other dealers in such articles; that the sugar and rum of the British Colonies never can be mistaken for similar articles of the Spanish or other Colonies. It appears therefore necessary that such articles should on their arrival be examined by the Inspectors or other proper Judges; and whenever they shall from inspection appear to be of British growth or manufacture, they must be seized and libelled, any certificates or other documents of exportation or origin notwithstanding. It is indispensable to assert and enforce the principle that such papers either forged or fraudulently obtained in a foreign port, shall not supercede the evidence arising from the examination of the article itself. The restrictive and even ordinary Revenue Laws of the United States would otherwise be altogether defeated. If Jamaica Spirits can, with the help of an Havanna certificate, be forced upon us as Spanish Rum, there is nothing to prevent the importation of Irish linens or British cloth, under the name of German or Danish manufactures, or even that of Madeira wine, under the designation of Teneriffe.
Other plans, not known at the Treasury, have probably been devised for the purpose of introducing British goods into the United States; and I have to request that whenever any new information is obtained on that subject, it be communicated without delay to the Collectors to whom it may be useful, and also to this Office. I am, very respectfully, Sir, Your obedient servant,
Albert GallatinSecretary of the Treasury.
